917 F.2d 25
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Edward FLEMING, Defendant-Appellant.
No. 89-6439.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Defendant-appellant, Thomas Edward Fleming (Fleming), has appealed from his jury conviction on (1) one count of possessing and distributing approximately 6 grams of cocaine in violation of 21 U.S.C. Sec. 841(a)(1);  (2) one count of possession of a machine gun in violation of 26 U.S.C. Secs. 5861(d) and 5871;  (3) one count of transferring a machine gun in violation of 26 U.S.C. Secs. 5861(e) and 5871;  (4) one count of selling a machine gun to an individual who he knew or had reasonable cause to know was an unlawful user of cocaine in violation of 18 U.S.C. Secs. 922(d)(3) and 924;  and (5) one count of selling 600 rounds of ammunition to an individual who he knew or had reasonable cause to know was an unlawful user of cocaine in violation of 18 U.S.C. Secs. 922(d)(3) and 924.  The district court sentenced Fleming to a total of 10 years incarceration to be followed by 6 years of supervised release and a special assessment of $250.


2
On appeal, Fleming has charged that (1) the government failed to demonstrate that he was predisposed to commit the charged offenses;  consequently, the charges should have been dismissed, because, as a matter of law, his assertions of entrapment afforded him a complete defense;  (2) he was denied a fair trial as the result of prosecutorial misconduct;  (3) he was denied effective assistance of counsel;  and (4) he was denied a fair trial because one of the jurors was biased and had allegedly failed to accurately answer questions during voir dire that would have disclosed this purported bias.


3
Upon review of Fleming's assignments of error, the record in its entirety, the briefs of the parties, and the oral arguments of counsel, this court AFFIRMS Fleming's conviction, and the sentence imposed by the district court.